On consideration of the "Petition for Writ of Mandamus or Prohibition or Other Relief as may be Appropriate,” it appearing that there are presented no such extraordinary circumstances *654as will warrant the intervention of this Court prior to trial nor prior to action by the convening authority or Court of Military Review, it is, by the Court, this 27th day of February 1973,
ORDERED:
That said Petition be, and the same hereby is, dismissed; and it is further
ORDERED:
That the Order of this Court dated December 1, 1972, staying the proceedings of the special court-martial to which the charges against petitioner were referred for trial be, and the same hereby is, vacated.
Chief Judge Darden would dismiss for lack of jurisdiction.